

JOINDER AND FOURTH AMENDMENT AGREEMENT
JOINDER AND FOURTH AMENDMENT AGREEMENT, dated as of August 10, 2020 (this
“Agreement”), by and among, Desert Newco, LLC, a Delaware limited liability
company (“Holdings”), GO DADDY OPERATING COMPANY, LLC, a Delaware limited
liability company and GD FINANCE CO, INC., a Delaware corporation (collectively,
the “Borrowers”), the Guarantors, each Tranche B-3 Term Loan Lender (as defined
below) and Barclays Bank PLC, as Administrative Agent (the “Administrative
Agent”) and Collateral Agent.
RECITALS:
WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of February 15, 2017, as amended by Amendment No. 1, dated
as of November 22, 2017, as amended by Joinder and Amendment Agreement, dated as
of June 4, 2019, and as further amended by Amendment No. 3, dated as of October
3, 2019 (as further amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”; and the Credit
Agreement as amended by this Agreement, the “Amended Credit Agreement”), among
Holdings, the Borrowers, the lending institutions from time to time party
thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer (capitalized terms used but not
defined herein having the meaning provided in the Amended Credit Agreement);
WHEREAS, the Borrowers have notified the Administrative Agent that they are
requesting, pursuant to Section 2.14(a)(x) of the Credit Agreement and clause
(ii) of the definition of Maximum Incremental Facilities Amount, the
establishment of a tranche of New Term Loan Commitments in an aggregate
principal amount of $750,000,000 (the “Tranche B-3 Term Loan Commitments” and
the New Term Loans thereunder, the “Tranche B-3 Term Loans”);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may establish New Term Loan Commitments by, among other things,
entering into one or more Joinder Agreements with New Term Loan Lenders;
WHEREAS each Tranche B-3 Term Loan Lender party hereto has agreed to provide
Tranche B-3 Term Loan Commitments in the amount listed opposite its name on
Schedule I hereto on the terms and subject to the conditions set forth in this
Agreement; and
WHEREAS, Morgan Stanley Senior Funding, Inc. shall serve as the lead arranger
and bookrunner in connection with this Agreement (the “Amendment No. 4
Arranger”);
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
ARTICLE I. THE NEW TERM LOAN COMMITMENTS
Effective as of the Amendment No. 4 Closing Date (as hereinafter defined):
Each Tranche B-3 Term Loan Lender party hereto hereby agrees to commit to
provide its respective Tranche B-3 Term Loan Commitment in the amount listed
opposite its name on Schedule I hereto, on the terms set forth in this Agreement
and subject solely to the satisfaction of the Amendment No. 4 Closing Date
Conditions (as hereinafter defined).





--------------------------------------------------------------------------------





Each Tranche B-3 Term Loan Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents and the exhibits thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and the Amended Credit
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the Amended Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Amended Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent or the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement and the Amended Credit Agreement are required to
be performed by it as a Term Loan Lender.
Each Tranche B-3 Term Loan Lender hereby agrees that its Tranche B-3 Term Loan
Commitment will be made on the terms set forth in this Agreement and the Amended
Credit Agreement and subject to the satisfaction of the Amendment No. 4 Closing
Date Conditions. The Borrowers and the Administrative Agent hereby agree that
the Credit Agreement will be amended to provide for the Tranche B-3 Term Loan
Commitments as set forth in this Agreement upon the satisfaction of the
Amendment No. 4 Closing Date Conditions.
Each of the parties hereto agrees:
1.Terms Generally. For all purposes under the Amended Credit Agreement and the
other Credit Documents (including this Agreement (unless the context dictates
otherwise)), the Tranche B-3 Term Loans shall be deemed to be Term Loans under
the Amended Credit Agreement, with such terms as set forth therein (except as
modified by this Agreement), and will comprise a separate Class of Term Loans
under the Amended Credit Agreement. For the avoidance of doubt, the Tranche B-3
Term Loans (and all principal, interest and other amounts in respect thereof)
will constitute “Obligations” under the Credit Agreement and the other Credit
Documents and shall have the same rights and obligations under the Credit
Agreement and Credit Documents as the Term Loans outstanding under the Credit
Agreement immediately prior to the date of this Agreement.
2.Credit Agreement Governs. Except as set forth in this Agreement, the Tranche
B-3 Term Loan Commitments shall otherwise be subject to the provisions of the
Amended Credit Agreement and the other Credit Documents.
3.Consents. The Administrative Agent hereby consents to each financial
institution named on Schedule I hereto as a Tranche B-3 Term Loan Lender.
ARTICLE II. AMENDMENTS
         As of the Amendment No. 4 Closing Date, the Credit Agreement is hereby
amended as follows:
1. The following defined terms shall be added to Section 1.1 of the Credit
Agreement:
2



--------------------------------------------------------------------------------





         “Amendment No. 4” shall mean the Joinder and Fourth Amendment Agreement
to this Agreement, dated as of the Amendment No. 4 Closing Date.
         “Amendment No. 4 Arranger” shall have the meaning provided in Amendment
No. 4.
         “Amendment No. 4 Closing Date” shall have the meaning provided in
Amendment No. 4.
         “Amendment No. 4 Closing Date Conditions” shall have the meaning
provided in Amendment No. 4.
         “Tranche B-3 MFN Protection” shall have the meaning set forth in the
proviso to Section 2.14(d)(iii).
         “Tranche B-3 Term Loan Commitments” shall have the meaning provided in
Amendment No. 4.
         “Tranche B-3 Term Loan Lender” shall have the meaning provided in
Amendment No. 4.
         “Tranche B-3 Term Loan Repayment Amount” shall have the meaning set
forth in Section 2.5(b).
         “Tranche B-3 Term Loans” shall have the meaning provided in Amendment
No. 4.
         “Tranche B-3 Term Loan Maturity Date” shall mean August 10, 2027 or, if
such date is not a Business Day, the immediately preceding Business Day.
2.  The definition of “Applicable Margin” is hereby amended to replace clause
(a) thereof with the following:
“(a) (1) for LIBOR Loans that are Tranche B-2 Term Loans, 1.75%, (2) for LIBOR
Loans that are Tranche B-3 Term Loans, 2.50%, (3) for ABR Loans that are Tranche
B-2 Term Loans, 0.75% and (4) for ABR Loans that are Tranche B-3 Term Loans,
1.50%.”


3.  The definition of “Class” is hereby deleted and replaced in its entirety
with the following:
“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Credit Loans, Initial
Term Loans, Delayed Draw Term Loans, New Term Loans (of each Series), Extended
Term Loans (of the same Extension Series), Replacement Term Loans (of the same
Series), Extended Revolving Credit Loans (of the same Extension Series), or
Swingline Loans and (ii) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, a Delayed Revolving
Credit Commitment, an Additional Revolving Credit Commitment, a New Revolving
Credit Commitment, an Extended Revolving Credit Commitment (of the same
Extension Series), an Initial Term Loan Commitment, Delayed Draw Term Loan
Commitment or a New Term Loan Commitment. From and after the Delayed Draw
Closing Date, if any, (i) the Initial Term Loans and the Delayed Draw Term Loans
shall be fungible with each other and constitute one and the
3



--------------------------------------------------------------------------------





same Class for all purposes under this Agreement and the other Credit Documents,
(ii) the Initial Revolving Credit Commitments and the Delayed Revolving Credit
Commitments shall be fungible with each other and constitute one and the same
Class for all purposes under this Agreement and the other Credit Documents and
(iii) the Tranche B-3 Term Loans shall be a separate Class for all purposes
under this Agreement and the other Credit Documents.
4.  The definition of “Joint Lead Arrangers and Bookrunners” is hereby deleted
and replaced in its entirety with the following:
“Joint Lead Arrangers and Bookrunners” shall mean BARCLAYS BANK PLC, DEUTSCHE
BANK SECURITIES INC., CITIGROUP, RBC CAPITAL MARKETS, JPMORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC., SG AMERICAS SECURITIES, LLC, the Amendment No. 1
Arrangers, the Amendment No. 2 Arrangers, the Amendment No. 3 Arrangers and the
Amendment No. 4 Arranger.
5.  The definition of “Permitted Other Indebtedness” is hereby amended by
replacing clause (ii) in its entirety with the following:
“(ii) have the same lien priority as the First Lien Obligations (without regard
to control of remedies); provided, that if such Permitted Other Indebtedness is
in the form of secured first lien term loans, then such Permitted Other
Indebtedness shall be subject to the MFN Protection and the Tranche B-3 MFN
Protection, or”
6.  The definition of “Repayment Amount” is hereby deleted and replaced in its
entirety with the following:
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, Delayed
Draw Term Loan Repayment Amount, Tranche B-3 Term Loan Repayment Amount, a New
Term Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.
7. The definition of “Term Loans” is hereby deleted and replaced in its entirety
with the following:
“Term Loans” shall mean the Initial Term Loans, Delayed Draw Term Loans, the
Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the Tranche B-3 Term Loans,
any New Term Loans, any Replacement Term Loans, and any Extended Term Loans,
collectively.
8. Section 2.5(b) of the Credit Agreement is hereby amended by adding the
following at the end of the subsection:
“The Borrowers shall make principal payments on the Tranche B-3 Term Loans (x)
on the last Business Day of each fiscal quarter of the Borrowers, commencing
with the fiscal quarter ending closest to September 30, 2020, a principal amount
in respect of each of the Tranche B-3 Term Loans equal to 0.25% of the
outstanding principal amount of Tranche B-3 Term Loans made on the Amendment No.
4 Closing Date and (y) on the Tranche B-3 Term Loan Maturity Date, any remaining
outstanding amount of Tranche B-3 Term Loans (each, a “Tranche B-3 Term Loan
Repayment Amount”).”
4



--------------------------------------------------------------------------------





9. Section 2.14(d)(iii) of the Credit Agreement is hereby amended by replacing
the last word “and” with the following:
“provided, further, that with respect to any New Term Loan incurred pursuant to
clause (i)(a) of the definition of “Maximum Incremental Facilities Amount” that
matures earlier than two years after the Tranche B-3 Term Loan Maturity Date,
only during the period commencing on the Amendment No. 4 Closing Date and ending
on the date that is 12 months after the Amendment No. 4 Closing Date, if the
Effective Yield for LIBOR Loans in respect of such Term Loans exceeds the
Effective Yield for LIBOR Loans in respect of the then existing Tranche B-3 Term
Loans by more than 0.50%, the Applicable Margin for LIBOR Loans in respect of
the then existing Tranche B-3 Term Loans shall be adjusted so that the Effective
Yield in respect of the then existing Tranche B-3 Term Loans is equal to the
Effective Yield for LIBOR Loans in respect of the Term Loans minus 0.50%; (the
“Tranche B-3 MFN Protection”) and”
10. Section 2.14(d)(iv) of the Credit Agreement is hereby amended by replacing
the final proviso with the following:
“provided, further, that the MFN Protection and the Tranche B-3 MFN Protection
shall not apply to up to $350 million of New Term Loans (as selected by the
Borrowers).”
11. Section 5.1 of the Credit Agreement is hereby amended by adding the
following paragraph at the end thereof:
“(c) In the event that, on or prior to the six-month anniversary of the
Amendment No. 4 Closing Date, the Borrowers (i) make any prepayment of Tranche
B-3 Term Loans in connection with any Repricing Transaction the primary purpose
of which is to decrease the Effective Yield on such Tranche B-3 Term Loans or
(ii) effect any amendment of this Agreement resulting in a Repricing Transaction
the primary purpose of which is to decrease the Effective Yield on the Tranche
B-3 Term Loans, the Borrowers shall pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, (x) in the case of clause
(i), a prepayment premium of 1.00% of the principal amount of the Tranche B-3
Term Loans being prepaid in connection with such Repricing Transaction and (y)
in the case of clause (ii), an amount equal to 1.00% of the aggregate amount of
the applicable Tranche B-3 Term Loans outstanding immediately prior to such
amendment that are subject to an effective pricing reduction pursuant to such
Repricing Transaction.”
12. Section 9.13(a) is hereby amended by adding the following sentence at the
end thereof:
“The Borrowers will use the proceeds of Tranche B-3 Term Loans for working
capital and general corporate purposes (including any transaction not prohibited
by the Credit Documents).”
ARTICLE III. OTHER TERMS OF THE JOINDER AND AMENDMENT AGREEMENT
1.Representations and Warranties. Each Credit Party represents and warrants to
the Lenders as of the Amendment No. 4 Closing Date that:
a.Each Credit Party has taken all necessary organizational action to authorize
the execution and delivery of this Agreement.
5



--------------------------------------------------------------------------------





b.Each Credit Party has duly executed and delivered this Agreement and this
Agreement and the Amended Credit Agreement constitutes the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.
c.The execution, delivery and performance by each Credit Party of this
Agreement, and the performance by each Credit Party of the Amended Credit
Agreement will not (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.
d.Before and after giving effect to this Agreement, the representations and
warranties made by any Credit Party contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) with the same effect
as though such representations and warranties had been made on and as of the
Amendment No. 4 Closing Date, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) as of such earlier
date.
e.At the time of and after giving effect to this Agreement, no Default or Event
of Default has occurred and is continuing.
f.As of the Amendment No. 4 Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
2.Amendment No. 4 Effective Date Conditions. This Agreement will become
effective on the date on which the Amendment No. 4 Arranger receives executed
counterparts of this Agreement from the Borrowers and each Guarantor (the
“Effective Date”), which Effective Date shall not be later than 11:00 a.m., New
York City time, on August 10, 2020 (the “Expiration Time”) (provided, that the
obligations and agreements of the Amendment No. 4 Arranger contained herein will
expire on such Expiration Time; provided, further that the confidentiality and
indemnity provisions contained in the Engagement Letter, shall expressly
survive).
3.Amendment No. 4 Closing Date Conditions. The obligations of each Tranche B-3
Term Loan Lender to provide its Tranche B-3 Term Loan Commitments and fund such
Tranche B-3 Term
6



--------------------------------------------------------------------------------





Loans on the Effective Date is subject solely to the satisfaction or waiver of
each of the following conditions (the “Amendment No. 4 Closing Date Conditions”;
and the date on which such conditions are satisfied or waived, the “Amendment
No. 4 Closing Date”):
a.The Administrative Agent shall have received (i) from each Tranche B-3 Term
Loan Lender, (ii) from the Administrative Agent and (iii) from Holdings, the
Borrowers and each other Guarantor, either (x) a counterpart of this Agreement
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;
b.The Administrative Agent shall have received the executed legal opinion of
Wilson Sonsini Goodrich & Rosati, special counsel to the Borrowers and the other
Credit Parties. The Borrowers, the other Credit Parties and the Administrative
Agent hereby instruct such counsel to deliver such legal opinion;
c.The Borrowers shall have paid to (i) the Amendment No. 4 Arranger, the fees in
the amounts previously agreed in writing to be received on the Amendment No. 4
Closing Date, (ii) the Amendment No. 4 Arranger, for the account of each Tranche
B-3 Term Loan Lender, an upfront fee in the amount previously agreed in writing,
based on such Tranche B-3 Loan Lender’s Tranche B-3 Term Loan Commitments, to be
received on the Amendment No. 4 Closing Date; and (iii) the Administrative Agent
and the Amendment No. 4 Arranger as applicable, all reasonable costs and
expenses (including, without limitation the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Amendment No. 4
Arranger) of the Administrative Agent and the Amendment No. 4 Arranger, as
applicable, for which invoices have been presented prior to the Amendment No. 4
Closing Date;
d.The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Mortgaged Properties (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrowers
and the applicable Credit Party relating thereto) and, if any such Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the Flood
Insurance Laws, evidence of flood insurance to the extent required pursuant to
the Credit Agreement;
e.The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) bankruptcy,
judgment, tax and intellectual property lien searches, made with respect to the
Credit Parties in the states of formation of such Person, together with (in the
case of clause (i)) copies of the financing statements (or similar documents)
disclosed by such search;
f.The Administrative Agent (or its counsel) shall have received either (i) (A) a
certificate of each of Holdings and the Borrowers, dated the Amendment No. 4
Closing Date, substantially in the form of Exhibit G to the Credit Agreement,
with appropriate insertions, executed by any Authorized Officer (or in the case
of Holdings any Director or authorized agent of Holdings) and the Secretary or
any Assistant Secretary of Holdings
7



--------------------------------------------------------------------------------





or the Borrowers (or in the case of Holdings any Director or authorized agent of
Holdings), as applicable, and attaching the documents referred to in the
following clause (B), and (B) (x) a copy of the resolutions of the board of
directors or other managers of Holdings and the Borrowers (or a duly authorized
committee thereof) authorizing (I) the execution, delivery, and performance of
this Agreement (and any agreements relating thereto) to which it is a party and
(II) in the case of the Borrowers, the extensions of credit contemplated
hereunder, (y) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of Holdings and the Borrowers and (z) signature and incumbency
certificates (or other comparable documents evidencing the same) of the
Authorized Officers of Holdings and the Borrowers executing the Credit Documents
to which it is a party or (ii) a certificate of Holdings on behalf of each
Borrower, dated the Amendment No. 4 Closing Date and executed by an Authorized
Officer of Holdings, certifying that, except as otherwise indicated therein,
there have been no amendments, supplements or modifications since the Closing
Date to the documents delivered on the Closing Date pursuant to Sections 6.3 and
6.4 of the Credit Agreement;
g.The Amendment No. 4 Arranger and the Tranche B-3 Term Loan Lenders shall have
received (and shall be reasonably satisfied with), (i) at least three Business
Days prior to the Amendment No. 4 Closing Date, all documentation and other
information about the Borrowers, Holdings and the other Credit Parties as shall
have been reasonably requested in writing at least ten Business Days prior to
the Amendment No. 4 Closing Date by the Administrative Agent, the Amendment No.
4 Arrangers or an Tranche B-3 Term Loan Lender that they shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act and (ii) at least three Business Days prior to
the Amendment No. 4 Closing Date, from each Borrower, if it qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Borrower;
h.The Administrative Agent shall have received a certificate from the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Vice President-Finance, or any other senior financial officer of Holdings or the
Borrowers to the effect that after giving effect to the Amendment, Holdings on a
consolidated basis with the Restricted Subsidiaries is Solvent; and
i.The Administrative Agent shall have received a certificate of an Authorized
Officer of Holdings or the Borrowers to the effect that the representations and
warranties made in clauses (1)(d) and (e) of Article III of this Agreement are
true and correct.
j.The Expiration Time shall not have occurred.
k.The Inside Date shall have occurred. “Inside Date” shall mean 11:59 p.m., New
York City time, August 7, 2020.
l.The Administrative Agent shall have received a Notice of Borrowing with
respect to the Tranche B-3 Term Loans.
8



--------------------------------------------------------------------------------





4.Post-Closing Agreement. Holdings hereby agrees to take, and cause the other
applicable Credit Parties to take, the actions listed on Schedule II to this
Agreement within 90 days of the Amendment No. 4 Closing Date (or such later date
as the Administrative Agent in its reasonable discretion may agree).
5.Notice. For purposes of the Amended Credit Agreement, the initial notice
address of each Tranche B-3 Term Loan Lender shall be as set forth below its
signature below.
6.Tax Forms. For each Tranche B-3 Term Loan Lender, delivered herewith (if not
already delivered previously) to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Tranche B-3 Term Loan Lender is required to deliver
to the Administrative Agent pursuant to Section 5.4(e) of the Amended Credit
Agreement.
7.Recordation of the Tranche B-3 Term Loan Commitments. Upon the occurrence of
the Amendment No. 4 Closing Date, the Administrative Agent shall record the
Tranche B-3 Term Loan Commitments made by each Tranche B-3 Term Loan Lender in
the Register.
8.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.
9.Entire Agreement. This Agreement, the Amended Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
10.GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS OF JURY TRIAL. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. Section 13.13 and Section 13.15 of the Credit Agreement
are hereby incorporated into this Agreement mutatis mutandis.
11.Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as would be enforceable.
12.Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include electronic signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law, the
Federal Electronic Signatures in Global and National Commerce Act,
9



--------------------------------------------------------------------------------





the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act, and the parties
hereto consent to conduct the transactions contemplated hereunder by electronic
means.
13.Credit Document. On and after the Amendment No. 4 Closing Date, this
Agreement shall constitute a “Credit Document” for all purposes of the Amended
Credit Agreement and the other Credit Documents (it being understood that, for
the avoidance of doubt, this Agreement may be amended or waived solely by the
parties hereto as set forth herein).
14.Reaffirmation. Each Credit Party hereby expressly acknowledges the terms of
this Agreement and reaffirms, as of the Amendment No. 4 Closing Date, and after
giving effect to this Agreement, (i) the covenants, guarantees, pledges, grants
of Liens and agreements or other commitments contained in each Credit Document
to which it is a party, including, in each case, such covenants, guarantees,
pledges, grants of Liens and agreements or other commitments as in effect
immediately after giving effect to this Agreement and the transactions
contemplated hereby, (ii) its guarantee of the Obligations (including, without
limitation, the Term Loans (including the Tranche B-3 Term Loans)) under each
Guarantee, as applicable, (iii) its grant and the validity of Liens granted by
it on the Collateral to secure the Obligations (including, without limitation,
the Obligations with respect to the Term Loans (including the Tranche B-3 Term
Loans)) pursuant to the Security Documents. Each Credit Party hereby agrees that
after giving effect to this Agreement (A) each Credit Document to which it is a
party shall continue to be in full force and effect and (B) all guarantees,
pledges, grants of Liens, covenants, agreements and other commitments by such
Credit Party under the Credit Documents shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties and shall not be
affected, impaired or discharged hereby or by the transactions contemplated in
this Agreement.
15.Effect of Amendment. Except as expressly set forth herein, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of, the Lenders or the Administrative
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. The parties hereto acknowledge and
agree that the amendment of the Credit Agreement pursuant to this Agreement and
all other Credit Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement or the other
Credit Documents as in effect prior to the date hereof. Nothing herein shall be
deemed to establish a precedent for purposes of interpreting the provisions of
the Amended Credit Agreement or entitle any Credit Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Credit Document in similar or different circumstances.
Upon and after the execution of this Agreement by each of the parties hereto,
this Agreement shall constitute a Credit Document and each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.


10



--------------------------------------------------------------------------------







[signature pages to follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.
MORGAN STANLEY BANK, N.A.




By: /s/ Andrew Earls   
Name: Andrew Earls
Title: Authorized Signatory
Notice Address:
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD, 21231
Attention: Morgan Stanley Bank, N.A.
Telephone: (443) 627-4355
[Signature Page to Joinder and Amendment No. 4]

--------------------------------------------------------------------------------





GO DADDY OPERATING COMPANY, LLC
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GD FINANCE CO, INC.
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: Corporate Secretary and Chief Legal Officer
DESERT NEWCO, LLC
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GODADDY.COM, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
        
WILD WEST DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
SPECIAL DOMAIN SERVICES, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary

[Signature Page to Joinder and Amendment No. 4]

--------------------------------------------------------------------------------





DOMAINS BY PROXY, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
BLUE RAZOR DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
STARFIELD TECHNOLOGIES, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GO AUSTRALIA DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GO CANADA DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
[Signature Page to Joinder and Amendment No. 4]

--------------------------------------------------------------------------------





GO FRANCE DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GO MONTENEGRO DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GO CHINA DOMAINS, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
GO DADDY EAST, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
AFTERNIC SERVICES, LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: Executive Vice President


[Signature Page to Joinder and Amendment No. 4]

--------------------------------------------------------------------------------





NAMEFIND LLC,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: EVP, Chief Legal Officer, and Corporate Secretary
CALLCATCHERS INC.,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: Corporate Secretary
GODADDY MEDIA TEMPLE, INC.,
as a Guarantor
By: /s/ Nima Jacobs Kelly   
Name: Nima Jacobs Kelly
Title: Corporate Secretary

[Signature Page to Joinder and Amendment No. 4]

--------------------------------------------------------------------------------





Consented to by:


BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent
By: /s/ Martin Corrigan   
Name: Martin Corrigan
Title: Vice President




[Signature Page to Joinder and Amendment No. 4]


--------------------------------------------------------------------------------





Schedule I



Tranche B-3 Term Loan LenderTranche B-3 Term Loan CommitmentMorgan Stanley Bank,
N.A.$750,000,000Total:$750,000,000









--------------------------------------------------------------------------------

         


Schedule II


Action to be taken within 90 days of the Amendment No. 4 Closing Date
unless otherwise noted
(or such later date as the Administrative Agent in its reasonable discretion may
agree)
1.A date down endorsement to the existing Title Policy, which shall be in form
and substance reasonably satisfactory to the Administrative Agent and reasonably
assures the Administrative Agent as of the date of such endorsement that the
Mortgaged Property subject to the lien of such Mortgage is free and clear of all
defects and encumbrances except those Liens permitted under such Mortgage;
2.such affidavits, certificates, information and instruments of indemnification
as shall be required to induce the title insurance company to issue the
endorsement to the Title Policy contemplated in this Schedule II and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes and related charges required for the issuance
of the endorsement to the Title Policy contemplated in this Schedule II; and
either:
A) a favorable opinion, addressed to the Administrative Agent and each of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the
Mortgaged Property is located substantially to the effect that:
i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Agreement, and
the other documents executed in connection therewith, for the benefit of the
Secured Parties; and
ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Agreement, and the other documents executed in connection therewith, for
the benefit of the Secured Parties; or
B) such other documentation with respect to the Mortgaged Property, in each case
in form and substance reasonably acceptable to the Administrative Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, without limitation:



--------------------------------------------------------------------------------





i) an amendment to the existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Credit Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent;
ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties covering, among other things, the due authorization, execution, delivery
and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment, and shall otherwise be in form and substance reasonably satisfactory
to the Administrative Agent; and
iii) evidence of payment by the Borrowers of all search and examination charges
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above.



